Waties, J.,
delivered the unanimous opinion of the court, 10th May, 1806. In all mercantile transactions where an agent has received orders to insure goods directed to be shipped by him, he is bound to do it; or if he be a general agent, and has no particular instructions to insure, and ships goods as such, he is bound to in-stile, if in the course of such transactions it is usual to insure; *72But this rule does not hold in regard to a special agent. He is bound by his special instructions and no further, unless the mercan. hie law or custom has established additional duties. The defend. ants in the present case were special agento, and had no orders to effect insurance. They were not bound to do so, unless under an implied obligation resulting from the usage of trade. With respect to the usage, it appears there was evidence on both sides ; and the case being encumbered with other points, which may have dis. traded the jury, there is room to believe the determination upon this point was not so clearly and judiciously made, as upon another trial it may be ; and, moreover, upon a second trial, better evidence may be adduced with respect to the custom ; and it is important to the commercial part of society to know certainly whether such a custom is to be relied on or not.
New trial granted.